                                                                                                                          1   Joel E. Tasca, Esq.
                                                                                                                              Nevada Bar No. 14124
                                                                                                                          2   Stacy H. Rubin
                                                                                                                              Nevada Bar No. 9298
                                                                                                                          3   BALLARD SPAHR LLP
                                                                                                                              1980 Festival Plaza Drive, Suite 900
                                                                                                                          4   Las Vegas, Nevada 89135
                                                                                                                              Telephone: (702) 471-7000
                                                                                                                          5   Facsimile: (702) 471-7070
                                                                                                                              tasca@ballardspahr.com
                                                                                                                          6   rubins@ballardspahr.com

                                                                                                                          7   Attorneys for JPMorgan Chase Bank, N.A.

                                                                                                                          8
                                                                                                                                                      UNITED STATES DISTRICT COURT
                                                                                                                          9
                                                                                                                                                             DISTRICT OF NEVADA
                                                                                                                         10
                                                                                                                              JPMORGAN CHASE BANK, N.A.,
                                                                                                                         11                                                 Case No. 2:16-cv-02797-KJD-CWH
                                                                                                                                     Plaintiff,
                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              vs.
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                              SFR INVESTMENTS POOL 1, LLC, a                STIPULATION AND ORDER TO 1)
                                                                                                                         14   Nevada limited liability company;             DISMISS CLAIMS BETWEEN
                                                                                                                              CAPISTRANO AT SEVEN HILLS                     JPMORGAN CHASE BANK, N.A.,
                                                                                                                         15   HOMEOWNERS ASSOCIATION, a                     CAPISTRANO AT SEVEN HILLS
                                                                                                                              Nevada non-profit corporation; Alessi &       HOMEOWNERS ASSOCIATION,
                                                                                                                         16   Koenig, LLC, a Nevada limited liability       AND SFR INVESTMENTS POOL 1,
                                                                                                                              corporation,                                  LLC WITH PREJUDICE; AND 2)
                                                                                                                         17                                                 LIFT STAY ENTERED OCTOBER 5,
                                                                                                                                     Defendants.                            2017
                                                                                                                         18

                                                                                                                         19   SFR INVESTMENTS POOL1, LLC, a
                                                                                                                              Nevada limited liability company,
                                                                                                                         20
                                                                                                                                     Counter/Cross-Claimant,
                                                                                                                         21

                                                                                                                         22   vs.

                                                                                                                         23   JPMORGAN CHASE BANK, N.A.;
                                                                                                                         24   LAUREY POWERS, an individual,

                                                                                                                         25          Counter/Cross-Defendants.

                                                                                                                         26          Pursuant to Local Rules LR IA 6-2 and LR 7-1, Plaintiff/Counter-defendant
                                                                                                                         27   JPMorgan       Chase   Bank,   N.A.    (“Chase”),   Defendant/Counter-claimant   SFR
                                                                                                                         28   Investments Pool 1, LLC (“SFR”), and Defendant Capistrano at Seven Hills


                                                                                                                              DMWEST #18162531 v1
                                                                                                                          1   Homeowners Association (“Capistrano”) (collectively, the “Parties”), by and through
                                                                                                                          2   their respective attorneys, hereby stipulate to and agree, as follows:
                                                                                                                          3          1.      This action concerns title to real property commonly known as 1356
                                                                                                                          4   Dream Valley Street, Henderson, Nevada (“Property”) following a homeowner’s
                                                                                                                          5   association foreclosure sale conducted on December 5, 2012, with respect to the
                                                                                                                          6   Property.
                                                                                                                          7          2.      As it relates to the Parties, a dispute arose regarding that certain Deed
                                                                                                                          8   of Trust recorded against the Property in the Official Records of Clark County,
                                                                                                                          9   Nevada as Instrument Number 20060718-0004527 (“Deed of Trust”), and in
                                                                                                                         10   particular, whether the Deed of Trust continues to encumber the Property.
                                                                                                                         11          3.      The Parties to this Stipulation have settled and agreed to release their
                                                                                                                         12   respective claims, and further agreed that the claims between them, including the
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070




                                                                                                                              Complaint and Counterclaim, shall be DISMISSED with prejudice.
BALLARD SPAHR LLP




                                                                                                                         14          4.      This Stipulation in no way affects SFR’s cross-claim against Laurey
                                                                                                                         15   Powers.
                                                                                                                         16          5.      The Parties further stipulate and agree that the three Lis Pendens’
                                                                                                                         17   recorded against the Property in the Official Records of Clark County, Nevada, as
                                                                                                                         18   Instruments Number 201311250000539, 201311250002016, and 201705010000175
                                                                                                                         19   be, and the same hereby are, EXPUNGED.
                                                                                                                         20          6.      The Parties further stipulate and agree that the $500 in security costs
                                                                                                                         21   posted by Chase on April 4, 2017 pursuant to this Court’s Order [ECF No. 17] shall
                                                                                                                         22   be discharged and released to the Ballard Spahr LLP Trust Account.
                                                                                                                         23          7.      The Parties further stipulate and agree that a copy of this Stipulation
                                                                                                                         24   and Order may be recorded with the Clark County Recorder.
                                                                                                                         25          8.      The Parties further agree to lift the stay entered October 5, 2017 [ECF
                                                                                                                         26   No. 58].
                                                                                                                         27          9.      This case shall remain open until such time as SFR resolves its pending
                                                                                                                         28   cross-claim against Laurey Powers.

                                                                                                                                                                         2
                                                                                                                              DMWEST #18162531 v1
                                                                                                                          1          10.     Each Party to this stipulation in this case number 2:16-cv-02797-KJD-
                                                                                                                          2   CWH shall bear its own attorneys’ fees and costs.
                                                                                                                          3          Dated: March 1, 2019
                                                                                                                          4   BALLARD SPAHR LLP                             LIPSON NEILSON, P.C.
                                                                                                                          5
                                                                                                                              By: /s/ Stacy Rubin                           By: /s/ Amber M. Williams
                                                                                                                          6      Joel E. Tasca                                 Kaleb D. Anderson
                                                                                                                                 Nevada Bar No. 14124                          Nevada Bar No. 7582
                                                                                                                          7      Stacy H. Rubin                                Amber M. Williams
                                                                                                                                 Nevada Bar No. 9298                           Nevada Bar No. 12301
                                                                                                                          8      1980 Festival Plaza Drive                     9900 Covington Cross Drive
                                                                                                                                 Suite 900                                     Suite 120
                                                                                                                          9      Las Vegas, Nevada 89135                       Las Vegas, NV 89144
                                                                                                                         10   Attorneys for JPMorgan Chase Bank,            Attorney for Capistrano at Seven Hills
                                                                                                                              N.A.                                          Homeowners Association
                                                                                                                         11

                                                                                                                         12
                    1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                              KIM GILBERT EBRON
                                                                                                                         13
                                                           LAS VEGAS, NEVADA 89135
                                                                                     (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                         14   By: /s/ Jacqueline A. Gilbert
                                                                                                                                 Diana S. Ebron
                                                                                                                         15      Nevada Bar No. 10580
                                                                                                                                 Jacqueline A. Gilbert
                                                                                                                         16      Nevada Bar No. 10593
                                                                                                                                 Karen L. Hanks
                                                                                                                         17      Nevada Bar No. 9578
                                                                                                                                 7625 Dean Martin Dr., Suite 110
                                                                                                                         18      Las Vegas, Nevada 89014
                                                                                                                         19   Attorneys for SFR Investments Pool 1,
                                                                                                                              LLC
                                                                                                                         20
                                                                                                                                                                       IT IS SO ORDERED:
                                                                                                                         21

                                                                                                                         22
                                                                                                                                                                       UNITED STATES DISTRICT JUDGE
                                                                                                                         23                                            DATED:         March 4, 2019
                                                                                                                                                                                     ______________________
                                                                                                                         24
                                                                                                                         25

                                                                                                                         26

                                                                                                                         27

                                                                                                                         28

                                                                                                                                                                        3
                                                                                                                              DMWEST #18162531 v1
